Citation Nr: 0933283	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-30 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to December 17, 
1998, for the grant of a total disability rating based on 
individual unemployability (TDIU).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of stretching with strain, metacarpophalangeal 
joint, right and left thumbs.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for head 
injury.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability. 

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral shin splints.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seizure disorder.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
disability. 

9.  Entitlement to an increased rating for tension headaches, 
currently rated as 30 percent disabling.  

10.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

11.  Entitlement to service connection for bilateral shoulder 
disability. 

12.  Entitlement to service connection for rectal, bowel and 
colon disability.

13.  Entitlement to service connection for urinary 
incontinence. 

14.  Entitlement to service connection for neck disability.  


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to 
February 1971.
 
The issues of entitlement to an increased rating for tension 
headaches and whether new and material has been received to 
reopen a claim for seizure disorder, skin disability and 
bilateral shin splints come before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 2004, a statement of the case was issued in August 
2005, and a substantive appeal was received in September 
2005.  An RO informal conference was held in August 2005 with 
respect to these issues in lieu of a hearing.  

The remaining issues on appeal come before the Board on 
appeal from a November 2007 rating decision by the RO.  A 
notice of disagreement was received in November 2007, a 
statement of the case was issued in January 2009, and a 
substantive appeal was received in January 2009.  

In both substantive appeals, the Veteran requested a hearing 
before the Board.  However, in a June 2009 statement, the 
Veteran withdrew his request for a hearing. 

By rating decision in July 2005, the RO increased the tension 
headaches rating to 30 percent, effective April 1, 2004, the 
date of claim.  However, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specified 
disability rating, the RO and Board are required to consider 
entitlement to all available ratings for that condition.  AB 
v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore 
remains in appellate status. 

For clarity and organization purposes, the Board has 
described the issues as set forth on the front page of this 
decision.  

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for a seizure disorder and for skin disability as 
well as the issue of entitlement to service connection for 
urinary incontinence are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A September 2003 Board decision granted an effective date 
of December 17, 1998 for TDIU.    

2.  The Veteran filed an informal claim for an earlier 
effective date for TDIU in October 2006.  

3.  A June 1971 rating decision denied entitlement to service 
connection for residuals of stretching with strain, 
metacarpophalangeal joint, right and left thumbs; the Veteran 
failed to file a notice of disagreement to initiate an appeal 
from this decision.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of stretching with strain, metacarpophalangeal 
joint, right and left thumbs, has not been received since the 
June 1971 rating decision.

5.  A November 2003 rating decision denied entitlement to 
service connection for head injury; the Veteran failed to 
file a notice of disagreement to initiate an appeal from this 
decision.

6.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for head injury has not been received since the November 2003 
rating decision.

7.  A February 2004 rating decision denied entitlement to 
service connection for low back disability; the Veteran 
failed to file a notice of disagreement to initiate an appeal 
from this decision with respect to this issue.

8.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for low back disability has not been received since the 
February 2004 rating decision.

9.  A February 2004 rating decision denied entitlement to 
service connection for right knee disability; the Veteran 
failed to file a notice of disagreement to initiate an appeal 
from this decision with respect to this issue.

10.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for right knee disability has not been received since the 
February 2004 rating decision.

11.  A November 2003 rating decision denied entitlement to 
service connection for bilateral shin splints; the Veteran 
failed to file a notice of disagreement to initiate an appeal 
from this decision.

12.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral shin splints has not been received since the 
November 2003 rating decision.

13.  The Veteran's tension headaches are manifested by 
characteristic prostrating attacks occurring at least once a 
month, but without objective findings of frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

14.  Service connection for PTSD was awarded by the RO in an 
October 2000 rating decision.  

15.  Bilateral shoulder disability was not manifested during 
the Veteran's active duty service or for many years 
thereafter, nor is any current bilateral shoulder disability 
otherwise related to such service or to any injury during 
service. 

16.  Rectal, bowel and colon disability was not manifested 
during the Veteran's active duty service or for many years 
thereafter.

17.  Neck disability was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is any 
current neck disability otherwise related to such service or 
to any injury during service.


CONCLUSIONS OF LAW

1.  The September 2003 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  In light of the finality of the September 2003 decision, 
the criteria for assignment of an effective date prior to 
December 17, 1998, for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5110, 5107, 7105(c) (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2008).

3.  The June 1971 rating decision, which denied entitlement 
to service connection for residuals of stretching with 
strain, metacarpophalangeal joint, right and left thumb, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).
	
4.  New and material evidence has not been received since the 
June 1971 rating decision denying service connection for 
residuals of stretching with strain, metacarpophalangeal 
joint, right and left thumbs; and thus, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

5.  The November 2003 rating decision, which denied 
entitlement to service connection for head injury, is final.  
38 U.S.C.A. § 7105(c) (West 2002).
	
6.  New and material evidence has not been received since the 
November 2003 rating decision denying service connection for 
head injury; and thus, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

7.  The February 2004 rating decision, which denied 
entitlement to service connection for low back disability, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).
	
8.  New and material evidence has not been received since the 
February 2004 rating decision denying service connection for 
low back disability; and thus, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

9.  The February 2004 rating decision, which denied 
entitlement to service connection for right knee disability, 
is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
10.  New and material evidence has not been received since 
the February 2004 rating decision denying service connection 
for right knee disability; and thus, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

11.  The November 2003 rating decision, which denied 
entitlement to service connection for bilateral shin splints, 
is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
12.  New and material evidence has not been received since 
the November 2003 rating decision denying service connection 
for bilateral shin splints; and thus, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

13.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the Veteran's service-connected 
tension headaches have not been met. 38 U.S.C.A.  §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, 
Diagnostic  Code 8100 (2008).

14.  The Veteran has failed to allege an error of fact or law 
pertaining to the claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2008). 

15.  Bilateral shoulder disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

16.  Rectal, bowel and colon disability was not incurred in 
or aggravated by the Veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

17.  Neck disability was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

With respect to the issue of entitlement to an effective date 
prior to December 17, 1998 for TDIU, as the Board determines 
below that the law is dispositive, the VCAA is not 
applicable.  Congress, in enacting the VCAA, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  

With respect to the remaining issues on appeal, the record 
shows that in May 2005,  May 2007, July 2007 and August 2008 
VCAA letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in May and June 2007, which was prior 
to the November 2007 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied with respect to the issues discussed below that 
were addressed in that rating decision.  However, with 
respect to the issues of whether new and material evidence 
has been received to reopen a claim for bilateral shin 
splints and entitlement to an increased rating for tension 
headaches, the Board recognizes that VCAA notices were 
provided after the initial February 2004 decision.  However, 
the deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in the statement of 
the case and subsequent supplemental statements of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the May 2007 and June 
2007 VCAA letters gave notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal. 

Although the present appeal also involves the issue of an 
increased rating for tension headaches, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  With 
respect to this issue, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date for tension headaches.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate effective date to be assigned are rendered 
moot.  

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and 
material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
The May 2007 and June 2007 VCAA letters informed the Veteran 
of what information and evidence was needed to substantiate a 
claim for service connection.  With respect to the issue 
pertaining to the thumbs, the June 2007 VCAA notice  informed 
the Veteran of what constitutes new and material evidence.  
Moreover, the June 2007 letter informed the Veteran that the 
RO previously denied the claim for a bilateral thumb 
disability because the Veteran's range of bending was normal.  
The notice specifically requested evidence that related to 
this fact.  Further, with respect to the issues pertaining to 
head injury, low back, right knee and bilateral shin splints, 
the May 2007 VCAA notice informed the Veteran of what 
constitutes new and material evidence.  Moreover, the May 
2007 letter informed the Veteran that the RO previously 
denied the claim for these disabilities because the evidence 
of record did not show that they were either occurred in or 
were aggravated in service.  The notice specifically 
requested evidence that related to this fact.  Thus, the 
requirements set forth in Kent have been satisfied. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  In the instant case, an August 
2008 letter to the Veteran fully informed the Veteran that he 
may submit medical evidence as well as lay observations and 
employer statements in support of his claim.  The letter also 
set forth the rating criteria for migraine headaches.  Thus, 
the requirements set forth in Vazquez-Flores have been met. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  



Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment and personnel records, VA treatment 
records, private treatment records, Social Security 
Administration (SSA) records and a VA examination report.  
The RO has requested all private treatment records identified 
by the Veteran.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

With respect to the issue of an increased rating for tension 
headaches, the Veteran was afforded a VA examination in April 
2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide this issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

With respect to the issues of entitlement to service 
connection for bilateral shoulder disability, rectal, bowel 
and colon disability, and neck disability, a VA examination 
with nexus opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not with respect to these issues. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to these disabilities, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the Veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the manifestation of these 
disabilities in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disabilities 
until many years after service, any current opinion provided 
at this point would be no more than speculative.  See 38 
C.F.R.  § 3.102 (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of these disabilities.  Because the evidence does 
not establish that the Veteran suffered "an event, injury or 
disease in service" as it relates to his claims of service 
connection for these disabilities, it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In other words, absent such 
evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the manifestation of these disabilities in 
service.

Moreover, with respect to the issues concerning new and 
material evidence, again, where there is no showing of a 
disability in service or a link between the Veteran's current 
disability and his active service, a VA medical examination 
is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet.App. 79 
(2006).  Further, the statutory duty to assist the Veteran 
does not arise if the Veteran has not presented new and 
material evidence to reopen his claim.  Anderson v. Brown, 9 
Vet.App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal discussed below. 

II.  Effective Date Prior to December 17, 1998, for TDIU

The present appeal involves the issue of entitlement to an 
effective date prior to December 17, 1998, for the grant of 
TDIU.  A September 2003 Board decision awarded an effective 
date of December 17, 1998 for TDIU, which was effectuated by 
the RO in an October 2003 rating decision.  Subsequently, a 
February 2004 rating decision denied entitlement to an 
earlier effective date for TDIU.  The April 2004 notice of 
disagreement indicated that the Veteran also wished to appeal 
this issue.  At the August 2005 conference, the RO explained 
to the Veteran that the Board determined the current 
effective date so the Veteran should appeal the Board's 
decision.  It appears that all parties agreed that this issue 
was no longer on appeal, which was confirmed in the August 
2005 statement of the case.  A motion for reconsideration was 
denied by the Board in March 2006.  Further, an October 2007 
Order by the United States Court of Appeals for Veterans 
Claims (Court) dismissed an appeal.  Subsequently, the 
Veteran filed a new claim for an earlier effective date in 
October 2006.  Under the circumstances, the September 2003 
Board decision became final.  38 U.S.C.A. § 7104.  

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) provides, in pertinent part, that the 
date of a VA outpatient or hospital examination or the date 
of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.  Also, any communication or action indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA from a claimant, his duly authorized 
representative, a member of Congress, or some person acting 
as a next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date is the date 
of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged that there were two ways 
to overcome the finality of a prior decision assigning an 
effective date: either by showing new and material evidence 
or clear and unmistakable error.  Rudd v. Nicholson, 20 
Vet.App. 296 (2006).

However, with regard to a new and material evidence analysis 
in an earlier effective date claim, such an analysis could 
not bring about an earlier effective date since the proper 
effective date of an award based on a claim to reopen could 
be no earlier than the date on which the request to reopen 
was received.  As noted above, the  September 2003 Board 
decision awarded an effective date of December 17, 1998 for 
TDIU.  A motion for reconsideration of the September 2003 
decision was denied by the Board in March 2006.   Further, an 
October 2007 Order by the Court dismissed an appeal.  Under 
the circumstances, the September 2003 Board decision became 
final.  38 U.S.C.A. § 7104.  Thus, a new and material 
evidence analysis would clearly be of no benefit to the 
Veteran in this case in light of the September 2003 Board 
decision, which became final, and the subsequent claim to 
reopen.  Moreover, clear and unmistakable evidence has not 
been alleged by the Veteran with respect to the September 
2003 Board decision.  

In sum, there can be no freestanding claim for an earlier 
effective date because to allow such a claim would be 
contrary to the principle of finality set forth in 38 
U.S.C.A. § 7105.  Thus, the finality of the September 2003 
Board decision precludes an attempt to claim an earlier 
effective date for the assignment of TDIU.  Thus, an 
effective date prior December 17, 1998 for TDIU is not 
warranted.  The Board may not grant a benefit that the 
appellant is not eligible to receive under statutory law.  
See Davenport v. Principi, 16 Vet.App. 522 (2002); Harvey v. 
Brown, 6 Vet.App. 416 (1994).  In other words, Congress 
enacts federal laws authorizing monetary benefits, and, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; and 
the benefit cannot be awarded, regardless of the 
circumstances.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  

III.  New and Material

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Residuals of Stretching with Strain, Metacarpophalangeal 
Joint, Right and Left Thumbs

The present appeal involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for residuals of stretching 
with strain, metacarpophalangeal joint, right and left 
thumbs.  Initially, service connection for residuals of 
stretching with strain, metacarpophalangeal joint, right and 
left thumbs was denied by a June 1971 rating decision.  
However the Veteran failed to file a notice of disagreement.  
Under the circumstances, the Board finds that the June 1971 
rating decision became final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the June 1971 
rating decision consisted of service treatment records and a 
May 1971 VA examination.  Service treatment records were 
silent with respect to any injury to or disability of the 
thumbs.  The May 1971 VA examination showed that the Veteran 
reported that he was "strung up" by his thumbs by his 
training sergeant at basic training.  On examination, while 
each thumb showed hypermobility, the range of bending was 
full.  The diagnosis was residuals of acute stretching and 
strain of metacarpal phalangeal joints each thumb; manifested 
by laxity of these joints and by pain and stiffness 
intermittent.  Nevertheless, the June 1971 rating decision 
denied service connection for residuals of stretching with 
strain, metacarpophalangeal joint, right and left thumbs, as 
there was no evidence of treatment in service and range of 
bending was full.    

Since the June 1971 rating decision, additional evidence has 
become part of the record, including, in pertinent part: 
private treatment records from 1996 to 2000 from Robert 
Steward, M.D.; private treatment records from 1995 to 2007 
from Keith Johns, D.C.; an April 2001 private physical 
evaluation by Kim Webster, M.D.; private treatment records 
from 2004 to 2005 from Daniel Newman, M.D.; private treatment 
records from 1990 to 2008 from Northwest Primary Care; 
private treatment records from 2004 to 2005 from Robert 
Ratzow, D.C.; VA treatment records from 2004 to 2005; private 
treatment records from 1995 from Robert Berecz, M.D.; SSA 
records; numerous statements from the Veteran; and service 
personnel records.  The evidence of record also included 
numerous psychological treatment records as well as lay 
statements primarily pertaining to the Veteran's psychiatric 
disability.  

In his statements, the Veteran reiterated that he was hung by 
his thumbs by a drill sergeant while in service.  These 
statements cannot be considered new and material because they 
are redundant of statements already of record at the time of 
the June 1971 rating decision.  

Further, the numerous additional treatment records were 
primarily silent with respect to any problems with the 
Veteran's thumbs, with the exception of a January 2000 record 
from Northwest Primary Care and a February 2000 record from 
Dr. Johns, which both indicated that the Veteran had pain 
radiating to thumbs associated with extending his arm as well 
as back pain.  Nevertheless, importantly, these additional 
records do not show that the Veteran currently has a 
bilateral thumb disability that manifested in service.  In 
sum, while this evidence is new, it cannot be considered 
material because it does not relate to these unestablished 
facts, which are necessary to substantiate the Veteran's 
claim.  

In sum, the evidence submitted since the June 1971 rating 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claim.  For the 
reasons outlined above, the Board concludes that the Veteran 
has not presented new and material evidence.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for residuals of stretching with strain, 
metacarpophalangeal joint, right and left thumbs is not 
reopened.  38 U.S.C.A.  § 5108. 

Head Injury

The present appeal also involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for head injury.  By way of 
background, service connection for head injury was denied in 
a July 1991 rating decision.  A notice of disagreement was 
not received to appeal this decision.  Subsequently, in a 
November 2003 rating decision, the RO again denied service 
connection for head injury.  The Veteran was notified of this 
decision, but he failed to file a timely notice of 
disagreement.  Under the circumstances, the Board finds that 
the November 2003 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Here the Board observes that the Veteran is now claiming a 
head injury due to an alleged physical/sexual assault 
incident in service.  Nevertheless, a new etiological theory 
does not necessarily constitute a new claim.  See Bingham v. 
Principi, 18 Vet.App. 470 (2004), aff'd sub nom. Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 
10 Vet.App. 120 (1997).  As part of the prior rating 
decisions, the RO had reviewed his service treatment records.  
If evidence before the RO at that time had suggested that a 
physical/sexual assault had occurred in service, it would 
have been considered.  However, there was no such evidence at 
that time.  For the Veteran merely to articulate such a 
theory now does not, without more, lead to the conclusion 
that his current claim should be viewed as a new claim.  
Under the circumstances of this case, the Board finds that 
the Veteran is attempting to reopen his prior claim and that 
a new and material evidence analysis is appropriate.

The pertinent evidence of record prior to the November 2003 
rating decision consisted of the following; service treatment 
records; a May 1971 VA examination; private treatment records 
from 1996 to 2000 from Dr. Steward; private treatment records 
from 1995 to 2003 from Dr. Johns; a December 1990 private 
physical evaluation of the low back and right knee; an 
October 1997 VA psychiatric examination; an April 2001 
private physical evaluation by Dr. Webster.; SSA records; and 
numerous statements from the Veteran.  The evidence of record 
also included numerous psychological treatment records as 
well as lay statements primarily pertaining to the Veteran's 
psychiatric disability.     

Service treatment records were silent with respect to any 
injury to the head.  Importantly, the May 1971 VA examination 
was silent with respect to any head injury, with the 
exception of the Veteran's already service-connected tension 
headaches.  The July 1991 rating decision denied service 
connection as there was no evidence of head injury in 
service.  While treatment records documented headaches, the 
records were silent with respect to the any separate head 
injuries.  The November 2003 rating decision again denied 
service connection for head injury as the disability was not 
incurred in or aggravated in service.   

Since the November 2003 rating decision, additional evidence 
has become part of the record, including, in pertinent part: 
private treatment records from 2004 to 2007 from Dr. Johns; 
private treatment records from 2004 to 2005 from Dr. Newman; 
private treatment records from 1990 to 2008 from Northwest 
Primary Care; private treatment records from 2004 to 2005 
from Dr. Ratzow; VA treatment records from 2004 to 2005; 
private treatment records from 1995 from Dr. Berecz; 
additional statements from the Veteran; and service personnel 
records.  Again, the evidence of record also included 
numerous psychological treatment records as well as lay 
statements primarily pertaining to the Veteran's psychiatric 
disability.     

The Board observes that the additional treatment records do 
not address a separate head injury beyond the Veteran's 
already service-connected tension headaches.  The service 
personnel records do not document any injury to the head 
while in service.  Thus, the additional medical evidence 
cannot be considered new and material as it does not relate 
to the unestablished fact that a head injury was incurred in 
or aggravated in service, which is necessary to substantiate 
the Veteran's claim

Lastly, the Board acknowledges the Veteran's statements 
indicating that he suffered a head injury due to an alleged 
incident of physical/sexual assault.  However, again, service 
treatment records that were of record at the time of the 
prior final rating decision do not document any head injury.  
Under the circumstances, the Board is unable to find that 
that the Veteran's statements raise a reasonable possibility 
of substantiating the Veteran's claim.  

In sum, the evidence submitted since the November 2003 rating 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claim.  For the 
reasons outlined above, the Board concludes that the Veteran 
has not presented new and material evidence.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for head injury is not reopened.  38 U.S.C.A.  
§ 5108. 

Low Back Disability and Right Knee Disability  

The present appeal also involves the issues of whether new 
and material evidence has been received to reopen claims for 
entitlement to service connection for low back disability and 
right knee disability.  Given that basically the same 
evidence is applicable to these issues, the Board will 
address these issues in the same analysis.  By way of 
background, service connection for low back disability, 
described as lumbosacral strain, was denied in the June 1971 
rating decision.  A notice of disagreement was not received 
to appeal this decision.  Subsequently, in a July 1989 rating 
decision, service connection was denied for right knee 
disability.  The July 1989 decision also denied service 
connection for low back disability because new and material 
evidence had not been received to reopen the claim.  Both 
issues were again denied in July 1991, March 1998, and 
November 2003 because new and material evidence had not been 
received.  Most recently, in the February 2004 rating 
decision, the RO again denied these claims.  The Board 
recognizes that in April 2004, the Veteran filed a notice of 
disagreement to this decision.  However, the notice of 
disagreement did not express dissatisfaction or disagreement 
with respect to these two issues as required under 38 C.F.R. 
§ 20.201.  The notice of disagreement was silent with regard 
to the low back and right knee disabilities.  Since the RO 
gave notice that adjudicative determinations were made on 
several issues in the February 2004 rating decision, the 
specific determinations with which the Veteran disagreed must 
be identified.  See 38 C.F.R. § 20.201.  Under the 
circumstances, the Board finds that the February 2004 rating 
decision became final with respect to these issues.  38 
U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the February 2004 
rating decision consisted of the following; service treatment 
records; a May 1971 VA examination; private treatment records 
from 1996 to 2000 from Dr. Steward; private treatment records 
from 1995 to 2003 from Dr. Johns; a December 1990 private 
physical evaluation of the low back and right knee; an 
October 1997 VA psychiatric examination; an April 2001 
private physical evaluation by Dr. Webster; SSA records; and 
numerous statements from the Veteran.  The evidence of record 
also included numerous psychological treatment records as 
well as lay statements primarily pertaining to the Veteran's 
psychiatric disability.     

Service treatment records were silent with respect to any 
injury to or disability of the right knee.  However, an April 
1969 service record showed that the Veteran complained of low 
back pain.  Nevertheless, an x-ray of the back was negative.  
The May 1971 VA examination also was silent with respect to 
the right knee.  The examination report did diagnose the 
Veteran with chronic lumbosacral strain; however, it was 
noted that he was in an automobile accident in May 1971 and 
that his back pain was a residual of this accident.  A 
contemporaneous x-ray of the lumbar spine was negative.  The 
June 1971 rating decision denied service connection for 
lumbosacral strain as there was no evidence of treatment in 
service and current cause of back disability was the 
automobile accident.  The July 1989 rating decision denied 
service connection for right knee as there was no evidence of 
any complaint or treatment of a right knee disability in 
service.  The rating decision also denied service connection 
for low back disability because new and material evidence had 
not been received.  

Although the Veteran reported falling and injuring his right 
knee in 1970, post service treatment records, including the 
December 1990 and April 2001 private evaluations, and October 
1997 VA psychiatric examination showed complaints of chronic 
low back and knee pain, but do not show that these 
disabilities were any way related to service.  Significantly, 
the March 2001 evaluation documented that the Veteran had 
right knee difficulties and multiple surgeries secondary to 
an accident in 1987.  SSA records showed that the Veteran was 
considered disabled since June 2000 due to post traumatic 
degenerative changes of the right knee with contractures, but 
do not relate this disability to service.  Thus, the February 
2004 rating decision denied service connection as there was 
no evidence that any current low back disability and right 
knee disability were incurred in or aggravated by service.  

Since the February 2004 rating decision, additional evidence 
has become part of the record, including, in pertinent part: 
private treatment records from 2004 to 2007 from Dr. Johns; 
private treatment records from 2004 to 2005 from Dr. Newman; 
private treatment records from 1990 to 2008 from Northwest 
Primary Care; private treatment records from 2004 to 2005 
from Dr. Ratzow; VA treatment records from 2004 to 2005; 
private treatment records from 1995 from Dr. Berecz; 
additional statements from the Veteran; a June 2007 lay 
statement from the Veteran's wife; and service personnel 
records.  Again, the evidence of record also included 
numerous psychological treatment records as well as lay 
statements primarily pertaining to the Veteran's psychiatric 
disability.     

The Board observes that the additional treatment records 
while showing continuing treatment for low back and right 
knee pain; however, do not show that the Veteran's low back 
and right knee disabilities were incurred in or aggravated in 
service.  Importantly, treatment records from 1990 from 
Northwest Primary Care again showed that the Veteran injured 
his back and right knee in a December 1987 accident.  
Further, the service personnel records are silent with 
respect to any injury to the low back or right knee in 
service.  Thus, while this evidence is new, it cannot be 
considered material because it does not relate to these 
unestablished facts, which are necessary to substantiate the 
Veteran's claim.  

Further, the Veteran's statements, which simply reiterated 
how he injured his knee in service, cannot be considered new 
and material because they are redundant of statements already 
of record at the time of the prior rating decisions.  
Further, the statement from the Veteran's wife provided that 
the Veteran told her that he hurt his knee going down a guard 
tower one night.  However, this lay statement cannot be 
considered new and material because it is simply repeating 
the Veteran's statements of record, without having any first 
hand knowledge of the alleged incident.  The Veteran's wife 
did not know the Veteran when he was in service and, thus, 
she is not competent to attest to any injuries the Veteran 
incurred during service. 

In sum, the evidence submitted since the February 2004 rating 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claim.  For the 
reasons outlined above, the Board concludes that the Veteran 
has not presented new and material evidence.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claims of entitlement to 
service connection for low back disability and right knee 
disability are not reopened.  38 U.S.C.A.  § 5108. 

Bilateral Shin Splints

The present appeal also involves the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for bilateral shin splints.  
By way of background, service connection for shin splints was 
denied in the July 1991 rating decision.  A notice of 
disagreement was not received to appeal this decision.  
Subsequently, in the November 2003 rating decision, the RO 
again denied service connection for bilateral shin splints.  
The Veteran was notified of this decision, but he failed to 
file a timely notice of disagreement.  Under the 
circumstances, the Board finds that the November 2003 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the November 2003 
rating decision consisted of the following; service treatment 
records; a May 1971 VA examination; private treatment records 
from 1996 to 2000 from Dr. Steward.; private treatment 
records from 1995 to 2003 from Dr. Johns; a December 1990 
private physical evaluation of the low back and right knee; 
an October 1997 VA psychiatric examination; an April 2001 
private physical evaluation by Dr. Webster, M.D.; SSA 
records; and numerous statements from the Veteran.  The 
evidence of record also included numerous psychological 
treatment records as well as lay statements primarily 
pertaining to the Veteran's psychiatric disability.     

Service treatment records were silent with respect to any 
injury to or disability of the shins.  The May 1971 VA 
examination was silent with respect to any bilateral shin 
splints.  The July 1991 rating decision denied service 
connection as there was no evidence of shin splints in 
service.  Subsequent statements from the Veteran indicated 
that he was made to wear blousing rubbers that left bruised 
impressions on his shins for some years after service.  
Nevertheless, post service treatment records were silent with 
respect to the any problems with the shins.  The November 
2003 rating decision again denied service connection for shin 
splints as the disability was not incurred in or aggravated 
in service.   

Since the November 2003 rating decision, additional evidence 
has become part of the record, including, in pertinent part: 
private treatment records from 2004 to 2007 from Dr. Johns; 
private treatment records from 2004 to 2005 from Dr. Newman, 
M.D.; private treatment records from 1990 to 2008 from 
Northwest Primary Care; private treatment records from 2004 
to 2005 from R.R., D.C.; VA treatment records from 2004 to 
2005; private treatment records from 1995 from Dr. Berecz; 
additional statements from the Veteran; and service personnel 
records.  Again, the evidence of record also included 
numerous psychological treatment records as well as lay 
statements primarily pertaining to the Veteran's psychiatric 
disability.     

The Board observes that the additional treatment records do 
not address the Veteran's shins.  The service personnel 
records do not document any injury to the shins while in 
service.  Moreover, the Veteran's statements simply reiterate 
prior statements of record.  Thus, the additional evidence 
cannot be considered new and material as it does not relate 
to the unestablished fact that bilateral shin splints were 
incurred in or aggravated in service, which is necessary to 
substantiate the Veteran's claim

In sum, the evidence submitted since the November 2003 rating 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claim.  For the 
reasons outlined above, the Board concludes that the Veteran 
has not presented new and material evidence.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for bilateral shin splints is not reopened.  38 
U.S.C.A.  § 5108. 

IV.  Increased Rating for Tension Headaches

The Veteran is seeking a rating in excess of 30 percent for 
his service-connected tension headaches.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The RO has rated the Veteran's service-connected tension 
headaches by analogy under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 for migraine headaches.  Under this code, a 30 
percent evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order.  
See 38 C.F.R. § 4.124a, DC 8100.

The Veteran filed his current claim for an increased rating 
in April 2004.  With the exception of a January 2005 private 
treatment record from Dr. R.R., which noted some headaches 
recently, and a June 2007 private treatment record from 
Northwest Primary Care, which documented musculoskeletal 
symptoms headaches, private and VA treatment records are 
silent with respect to the Veteran's headaches.  

The Veteran was afforded a VA examination in April 2005.  The 
Veteran reported daily headaches that were sometimes 
associated with nausea and pulsating in nature.  The 
headaches lasted a couple of hours and were prostrating two 
to three times a day.  He was currently on Celexa and smoked 
medical marijuana to reduce his stress for intestinal 
disorders and his headaches.  He smoked medical marijuana 
almost continuously throughout the day.  On physical 
examination, the Veteran's extraocular motility was intact 
and facial excursion was full.  The uvula elevated in the 
midline and the tongue protruded in the midline.  His motor 
power, bulk and tone were normal.  Reflexes were brisk and 
plantar responses were down.  Blood pressure was 118/72, 
pulse was 74, and respirations were 18.  The impression was 
chronic daily headaches, probably tension related headaches 
with rebound headaches related to marijuana use.  

The Board recognizes that the last VA examination was done 
over four years ago.  Nevertheless, a new examination is not 
required simply because of the time which has passed since 
the last examination.  Although, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
evidence of an increase in severity since the last 
examination, there has been no evidence showing an increase 
in the instant case since the April 2005 VA examination.  See 
VAOPGCPREC 11-95 (1995).  In fact, significantly, with one 
exception, the treatment records after the VA examination do 
not appear to address the Veteran's headaches.  Thus, given 
that the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for rating purposes.  

After reviewing all of the evidence, the Board concludes that 
the Veteran's headaches do not result in very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability such that a maximum 50 percent 
rating is warranted.  While the Veteran complained of daily 
prostrating headaches, there is no objective medical evidence 
of frequent, completely prostrating and prolonged attacks of 
headaches.  VA and private treatment records are silent with 
respect to any objective medical evidence of prostrating 
attacks.  Although the Veteran may experience frequent 
headaches, the medical evidence is against a finding that any 
flare-ups are completely prostrating and prolonged attacks.  
In this regard, the Board observes that Diagnostic Code 8100 
looks not only to frequency but also to the severity of the 
headaches.  Although the frequency of the headaches as 
reported by the Veteran suggests daily prostrating attacks 
which cause him to lie down for a few hours.   The Board does 
not view this as persuasive evidence of severe economic 
inadaptability to warrant assignment of the next higher 
rating of 50 percent.

The Board stresses that in order to warrant the next highest 
rating of 50 percent, the Veteran must suffer from very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  While the 
Veteran has been found unemployable due to his service-
connected PTSD, there is no evidence of record to show severe 
economic inadaptability due to his headaches.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 30 percent for his tension headaches.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that the demonstrated impairment resulting from the service-
connected headache disability fits squarely within the 
schedular rating criteria.  At any rate, there has been no 
showing by the Veteran that the service-connected disorder 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

V.  Dismissal of Service Connection Issue for Posttraumatic 
Stress Disorder 

The Veteran is seeking entitlement to service connection for 
PTSD.  Service connection for PTSD was awarded in an October 
2000 rating decision.  The Secretary shall decide all 
questions of law and fact necessary to a decision by the 
Secretary under a law that affects the provision of benefits 
by the Secretary to the Veterans or the dependents or 
survivors of Veterans.  38 U.S.C.A. § 511(a).  The Board may 
dismiss any appeal which fails to allege error of fact or law 
in the determination being appealed.  38 U.S.C.A. § 7105.  
Even though the Veteran is now claiming another theory of 
entitlement, as service connection for PTSD has already been 
granted, the appeal is moot because the relief sought on 
appeal, the grant of service connection, has been 
accomplished without the need for further action by the 
Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.

VI.  Service Connection Issues

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Shoulder Disability

The present appeal also includes the issue of entitlement to 
service connection for bilateral shoulder disability.  
Service treatment records are silent with respect to any 
injury to or disability of the shoulders.  The Board notes 
that service treatment records do show clinical visits for a 
number of unrelated disorders.  Significantly, a February 
1971 service examination prior to discharge showed that the 
Veteran's upper extremities were evaluated as clinically 
normal.  In sum, the examination is silent with respect to 
any findings of a bilateral shoulder disability.  
Importantly, the May 1971 VA examination was silent with 
respect to any complaints of shoulder problems or findings of 
a shoulder disability. 

Post service private treatment records showed that in January 
2000, the Veteran reported that his joints hurt, including 
his shoulders.  However, an April 2001 private physical 
evaluation showed that range of motion of the shoulders was 
normal and there was no effusion or deformities of the 
shoulder joints.  Subsequently, in July 2003, the Veteran 
reported left shoulder pain.  He indicated that he had the 
pain for a long time and was injured in service, which "tore 
his shoulder up."  A contemporaneous x-ray of the left 
shoulder showed peritendinous calcification projected 
adjacent to the humeral head, suggesting calcific tendinitis; 
and minimal degenerative joint disease in the left 
acromioclavicular joint.  Subsequently, an October 2006 
private record showed that the Veteran was in a motor vehicle 
accident two days prior and complained of pain in his left 
shoulder.  Importantly, however, these records are silent 
with respect to any finding of a bilateral shoulder 
disability that manifested in service.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral shoulder disability.  There 
is no medical evidence of any shoulder problems in service.  
Further, the Veteran's contentions that he has had shoulder 
problems since service are inconsistent with the overall 
evidence of record.  For example, the Veteran sought medical 
treatment on numerous occasions during service, but no 
complaints or clinical findings with respect to shoulder 
problems are documented.  Importantly, his discharge 
examination found his upper extremities were evaluated as 
clinically normal.  Under the circumstances, the Board 
believes it reasonable to assume that the Veteran would have 
reported any shoulder problems to medical personnel.  
Moreover, the Veteran failed to report any shoulder problems 
at the May 1971 VA examination and the examination report was 
silent with respect to any findings of a bilateral shoulder 
disability.  

Further, importantly, there is no medical evidence linking 
the Veteran's current bilateral shoulder disability to 
service.  There is also no medical evidence of arthritis 
within one year of service so the service incurrence of 
arthritis may not be presumed.  Moreover, as it was 
approximately 29 years before the first post service medical 
evidence of a shoulder disability, there is no supporting 
evidence of a continuity of pertinent symptomatology.  A 
lengthy period without evidence of treatment may also be 
viewed as evidence weighing against the Veteran's claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board observes that medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

However, as discussed above, the Board assigns little 
probative weight to the Veteran's current assertions that he 
has had symptoms since service as they are inconsistent with 
the other evidence of record.  Thus, while the Veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the remaining evidence of record.  Further, 
the Board does not believe that a shoulder disability is 
subject to lay diagnosis.  The Veteran has not demonstrated 
that he has the expertise required to diagnose a bilateral 
shoulder disability and link any current shoulder disability 
to service.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for bilateral shoulder disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Rectal, Bowel and Colon Disability and Neck Disability

The Veteran is also claiming service connection for rectal, 
bowel and colon disability and neck disability.  As the 
Veteran is asserting that both of these disabilities stem 
from the same alleged incident of physical/sexual assault 
while in service, the Board has addressed the issues in the 
same analysis.  

Service treatment records are silent with respect to any 
injury to or disability of the rectal, bowel or colon as well 
as the neck.  Significantly, service treatment and personnel 
records are do not reflect that an incident of 
physical/sexual assault occurred.  The Board again observes 
that service treatment records do show clinical visits for a 
number of unrelated disorders.  Moreover, the Veteran claimed 
that after the assault, he received treatment at Fort Polk 
emergency room where he was taken by a fellow service member, 
C.Y.  However, again, there are no treatment records from 
Fort Polk documenting this incident..  Importantly, a July 
2005 response from the National Personnel Records Center 
(NPRC) indicated a search was conducted for Fort Polk 
emergency room records and none were located.  The Veteran 
also claimed treatment at Barksdale Air Force Base after the 
incident.  Again, a May 2006 response from the NPRC indicated 
that no records were found.  Significantly, the February 1971 
examination prior to discharge showed that the Veteran's anus 
and rectum as well as the spine were evaluated as clinically 
normal.  In sum, the examination was silent with respect to 
any findings of rectal, bowel and colon disability or neck 
disability.  

Shortly after service, a May 1971 VA examination was also 
silent with respect to any findings of a rectal, bowel and 
colon disability as well as a neck disability.  
Significantly, a hospital summary indicated that the Veteran 
was admitted from October 1972 to December 1972 for anxiety 
neurosis.  The report mentioned that the Veteran reported an 
emotional traumatizing experience during training, but noted 
he was able to subsequently complete a combat tour in 
Vietnam.  Significantly, the record does not elaborate as to 
the experience being referred to by the Veteran and he had 
been asserting at that time that he had been hung from his 
thumbs during basic training.  Simply stated, this report is 
silent with respect to any finding of a physical/sexual 
assault occurring in service.  

The first post service evidence regarding neck problems are 
private treatment records from Dr. Johns from June 1995 to 
September 2007.  Importantly, a December 1999 VA psychiatric 
evaluation indicated that the Veteran reported having two 
automobile accidents in 1971 and 1972, which caused his neck 
problems.  Subsequent treatment records showed continuing 
neck pain.  A January 2000 private x-ray showed advanced disc 
degeneration C6-7 with bilateral foraminal encroachment, more 
pronounced on the right.  An October 2006 private x-ray 
showed no real interval change from 2000 x-ray.  However, 
these records are silent with respect to any finding of an 
occurrence of assault in service, or that the Veteran's neck 
disability manifested in service.  

With respect to the rectal, bowel and colon disability, 
private treatment records showed that in 1995, the Veteran 
had a barium enema that showed diverticulitis.  A December 
2002 private treatment record stated that approximately in 
1999, the Veteran reported that he had an appendectomy for an 
appendiceal rupture and as part of the surgery, he had a 
partial bowel resection.  Since the surgery, the Veteran had 
trouble with diarrhea/constipation and abdominal pain.  A 
follow up February 2003 colonoscopy showed a normal appearing 
surgical anastomosis at 90 cm with normal appearing small 
bowel.  There was no evidence of surgical anastomotic 
structuring or compromise of the mucosa.  The colonoscopy 
also showed evidence of sigmoid diverticulosis and small 
internal hemorrhoids.  The examiner suspected that the 
Veteran's symptoms were probably functional in etiology given 
the essentially negative examination.  Significantly, there 
was no notation of any sort of sexual trauma.  Follow up 
treatment records continued to show treatment for irritable 
bowel syndrome and diverticulitis.  Nevertheless, these 
records are silent with respect to any finding of an 
occurrence of sexual assault in service, or that a rectal, 
bowel and colon disability manifested in service.  

Importantly, December 2004 to January 2005 private treatment 
records from Dr. Newman showed that the Veteran reported a 
history of sexual assault as well as physical assault 
resulting in neck pain.  He indicated treatment at the 
emergency department after the assault, but did not let them 
take his name.  The records also showed an assessment of 
irritable bowel syndrome and diverticulosis as well as 
scarring of the sphincter evident at 8'clock position.  
However, the rectal had normal external appearance and tone.  
While the doctor noted a history of sexual/physical trauma 
based on the Veteran's report, he does not link any current 
disabilities to this trauma.  

The Board observes that in psychiatric treatment records 
approximately beginning in 2004, the Veteran began asserting 
that he was sexually/physically assaulted while in service.  
However, these records do not provide any evidence that a 
physical/sexual assault actually occurred in service or link 
the Veteran's colon, bowel and rectal disability and neck 
disability to service.  Importantly, a June 2007 private 
treatment record from Northwest Primary Care showed that the 
Veteran again reported a history of sexual assault.  However, 
the doctor noted that a 2006 examination did not find any 
evidence of such incident or repair evident.  The doctor 
concluded that given the lengthy review of the Veteran's 
charge and another physician's notes about what appeared to 
be a normal anal/rectal exam, the doctor had some doubt about 
the truthfulness of the Veteran's history.  Further, a 
December 2008 VA psychiatric examination where the Veteran 
reported the alleged incident of physical/sexual assault 
observed that the Veteran was delusional to the point that 
events he believed occurred may in fact not have occurred.    

Moreover, the RO contacted two service members, J.G. and W.D. 
who were in the VA system, and had been identified in the 
Veteran's statements as witnesses to the assault.  However, 
in May 2005 statements, both individuals stated that they did 
not recall any such incident occurring.  The Veteran has 
consistently requested that the RO contact C.Y.  However, as 
noted above, the Veteran has never provided any contact 
information for this person except to say that he might be in 
the VA system.  However, as the RO did in fact contact two 
service members in the VA system, it would follow that if 
this person could be identified in the VA system, the RO 
would have contacted him as well. 
 
After reviewing the record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for rectal, bowel and colon disability as 
well as neck disability.  There is no evidence documenting 
any problems with respect to these disabilities in service or 
an alleged assault.  Further, the Veteran's contentions that 
these disabilities are due to a sexual/physical assault that 
occurred in service are inconsistent with the overall 
evidence of record.  For example, post service treatment 
records do not show any evidence of sexual trauma.  
Significantly, a 2006 examination did not find any evidence 
of such incident or repair evident.  Further, two fellow 
service members identified by the Veteran did not recall any 
such incident.  Moreover, the June 2007 private medical 
doctor and December 2008 VA doctor of psychology both doubted 
the truthfulness of the Veteran's history.  With respect to 
the Veteran's neck disability, the December 1999 VA 
psychiatric evaluation indicated that the Veteran reported 
having two automobile accidents in 1971 and 1972, which 
caused his neck problems   This statement is a direct 
contradiction to the Veteran's current contentions.  
Importantly, the service discharge examination found that 
Veteran's anus and rectum as well as the spine were 
clinically normal.  

Further, significantly, there is no competent medical 
evidence linking a current rectal, bowel and colon disability 
or neck disability to service.  There is also no evidence of 
arthritis of the cervical spine within one year of service so 
the service incurrence of arthritis may not be presumed.  
Moreover, as it was approximately 24 years before the first 
post service medical evidence of these disabilities, there is 
no supporting evidence of a continuity of pertinent 
symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighing against the 
Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).

Again, medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As discussed above, the Board assigns little probative weight 
to the Veteran's current assertions that the claimed 
disabilities as related to service as they are inconsistent 
with the other evidence of record.  Thus, while the Veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the remaining evidence of record.  Further, 
the Board does not believe that a rectal, bowel and colon and 
neck disability is subject to lay diagnosis.  The Veteran has 
not demonstrated that he has the expertise required to 
diagnose a bilateral shoulder disability and link any current 
shoulder disability to service.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for rectal, bowel and colon disability as 
well as neck disability.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to December 17, 1998 
for TDIU is not warranted.  To that extent, the appeal is 
denied. 

New and material evidence to reopen the claims for 
entitlement to service connection for residuals of stretching 
with strain, metacarpophalangeal joint, right and left 
thumbs, for head injury, for low back disability, for right 
knee disability and for bilateral shin splints has not been 
received.  To that extent, the appeal is denied.

A rating in excess of 30 percent for the Veteran's service-
connected tension headaches is not warranted.  To that 
extent, the appeal is denied. 

The appeal of entitlement to service connection for PTSD is 
dismissed.

Service connection for bilateral shoulder disability, for 
rectal, bowel and colon disability, and for neck disability 
is not warranted.  To that extent, the appeal is denied. 


REMAND

The Board observes that despite numerous VCAA notices being 
sent to the Veteran, the notices did not address the issues 
of whether new and material evidence had been received to 
reopen a claim for seizure disorder, whether new and material 
evidence had been received to reopen a claim for skin 
disability, and entitlement to service connection for urinary 
incontinence.  Thus,  the RO should provide a VCAA letter 
informing the Veteran of the information and evidence 
necessary to substantiate these issues on appeal to ensure 
full compliance with VCAA notice requirements.  See 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet App. 112 (2004).  The Board 
notes that with respect to the new and material issues, the 
notice should also comply with Kent.  Further, the RO should 
also ensure that the VCAA notice complies with 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006) (held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Moreover, with respect to the 
issues pertaining to skin disability and 
seizure disorder, the letter should 
include an explanation of the evidence 
necessary to substantiate the element or 
elements required to establish the 
underlying claim that were found 
insufficient in the previous denials.  
See Kent v. Nicholson, 20 Vet.App. 1 
(2006).  Further, the VCAA notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).  

2.  Thereafter, these remaining  issues 
on appeal should be readjudicated.  The 
Veteran should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


